DETAILED ACTION
Status of Claims
	The Response filed 10/14/2022 has been acknowledged. Claims 1-4 are amended. Claims 5-8 have been added. Claims 1-8 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. The claim recites a system for communicating fees for garden/lawn care including a fermentation system, a gardener terminal, and customer terminal, the gardener terminal including a processor to determine an amount of lawn waste produced by a transaction, determining a fermentation efficiency from the fermentation system, determining a first and second price, and setting a first and second fee after discounting the respective first and second price. The invention then generates a lawn state information and transmits the lawn state information to the consumer terminal. 
The limitations of determining a first fee based on the lawn production, and generating state information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “terminal” and “unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “terminal” and “processor” language, “determining” and “set” in the context of this claim encompasses the user manually calculating a fee amount based on known information. Similarly, the limitation of “generating” based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “terminal” and “processor” language, “generating” in the context of this claim encompasses the user combining the fee information with other known/collected information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The invention as currently claimed is further directed towards a certain method of organizing human activity, specifically commercial interactions similar to OIP Technology, by calculating and providing pricing information. As such, the claim recites a certain method of organizing human activity.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of terminals with processors to the determining, setting, generating, and transmitting steps, and a fermentation system. The terminal and processor in  the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, performing calculations, aggregating data, and transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the invention does include a fermentation system, the fermentation system is providing information over a network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the specific calculations for the price and fee (such as claims 2, 4, 6-8), additional steps receiving/determining information, and performing additional calculations (such as claim 3 and 5). These are still directed towards the judicial exception as these further define the abstract elements such as further defining calculations and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards providing customer terminals with lawn care related information including a gardener terminal. The gardener terminal generates a first fee based on the amount of lawn being produced/worked on, and generates a lawn state information including the fee and a use state of the lawn, and the lawn state information is provided to the customer terminal.
The Examiner notes the following references:
Dulori (US 20200234380 A1), which talks about managing a smart community managing contract with different service providers.
Feuerstin (US 20130316935 A1), which talks about offering promotional discounts based on density of worksites.
Firminger et al. (US 20100274578 A1), which talks about health service provider matching including cost estimations.
Nagoka (JP 20020163350 A), which talks about managing garden maintenance orders including providing estimates.
Although the above-enclosed invention, these references fails to teach or suggests communication between a gardener/service provider and customers as currently claimed, specifically the generation of the lawn state information to include a first and second fee and use state. Upon further search and consideration, although references teach/suggest providing quotes for services, no reference, alone or in combination teach or suggests further utilizing a lawn usage information with the provided information to the consumer. As such, the Examiner has determined the invention to be non-obvious over the prior art. 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Examiner notes that as updated above, the amended claims are still directed towards a judicial exception without significantly more. Although the invention does include the limitation of a processor, the process is performing generic computer functions of collecting information, performing calculations, and generating information based on calculations. Still furthermore, the invention is still directed towards a certain method of organizing human activity as this is still directed towards price calculation similar to OIP Technology. In the case of OIP Technology, the invention of OIP Technology was determined to be directed towards a judicial exception as the elements of using computer and network technology to collect and process information was determined to not be significantly more. Therefore the Examiner asserts the claimed invention is still directed towards a judicial exception without significantly more and the rejection has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622